              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
               Civil Action No.: 1:17-CV-00123-MR-WCM

 ROBERT LOUIS GARY,

                 Plaintiff,

       v.

 FACEBOOK, INC. and WAYNE                     STIPULATION OF DISMISSAL
 HAWKINS,

                 Defendants.

      Pursuant to Fed. R. Civ. P. 41(a), Plaintiff Robert Louis Gary and Defendants

Facebook, Inc. and Wayne Hawkins stipulate that this action is hereby dismissed

with prejudice, with the parties to bear their own costs.

      This 23rd day of February, 2021.

                                        s/ Julie H. Fosbinder
                                        Julie H. Fosbinder
                                        FOSBINDER LAW OFFICE
                                        840 Seneca Place
                                        Charlotte, NC 28210
                                        jhanfos2@gmail.com
                                        Attorney for Plaintiff


                                        s/ Charles E. Johnson
                                        Charles E. Johnson
                                        N.C. Bar No. 9890
                                        cejohnson@robinsonbradshaw.com
                                        Angelique Vincent-Hamacher
                                        N.C. Bar No. 29547
                                        avincent@robinsonbradshaw.com
                                        Amanda P. Nitto


     Case 1:17-cv-00123-MR-WCM Document 124 Filed 02/25/21 Page 1 of 3
                             N.C. Bar No. 45158
                             anitto@robinsonbradshaw.com
                             ROBINSON, BRADSHAW & HINSON,
                             P.A.
                             101 N. Tryon St., Ste. 1900
                             Charlotte, North Carolina 28246
                             Telephone: 704.377.2536
                             Facsimile: 704.378.4000

                             Phyllis A. Jones (pro hac vice)
                             pajones@cov.com
                             COVINGTON & BURLING, LLP
                             One CityCenter
                             850 Tenth Street NW
                             Washington, DC 20001
                             Telephone: (202) 662-5868
                             Facsimile: (202) 778-5868
                             Attorneys for Defendants Facebook, Inc.


                             s/ Wayne Hawkins
                             Wayne Hawkins (Pro Se)
                             317 Aqua Drive
                             Forest City, NC 28043
                             waynehawkins@sbcglobal.net




                              2
Case 1:17-cv-00123-MR-WCM Document 124 Filed 02/25/21 Page 2 of 3
                            CERTIFICATE OF SERVICE

       I hereby certify that on February 25, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which will send e-mail
notification to the following:

             Charles E. Johnson
             cejohnson@robinsonbradshaw.com
             Angelique Vincent-Hamacher
             avincent@robinsonbradshaw.com
             Amanda R. Pickens
             apickens@robinsonbradshaw.com
             Robinson, Bradshaw & Hinson, P.A.
             101 North Tryon Street, Suite 1900
             Charlotte, NC 28246

             Phyllis A. Jones (pro hac vice)
             pajones@cov.com
             COVINGTON & BURLING, LLP
             One CityCenter
             850 Tenth Street NW
             Washington, DC 20001
             Counsel for Defendant Facebook


         And, I hereby certify that I served the following party by e-mail:

                      Wayne Hawkins
                      317 Aqua Drive
                      Forest City, NC 28043
                      waynehawkins@sbcglobal.net



                                         s/ Julie H. Fosbinder
                                         Julie H. Fosbinder
13739481v1




       Case 1:17-cv-00123-MR-WCM Document 124 Filed 02/25/21 Page 3 of 3
